Citation Nr: 1108363	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1943 to January 1946.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision by the RO which denied, in part, service connection for PTSD.  In February 2006, a hearing was held at the RO before a member of the Board.  The Board remanded the appeal for additional development in March 2006 and April 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

The Veteran contends that he has PTSD from assisting in the evacuation of wounded soldiers from North Africa to the United States as a member of a medical airborne evacuation unit during World War II.  The Veteran asserts, in essence, that seeing the ravaged bodies of wounded soldiers had a significant impact on his emotional stability and that he suffers nightmares from those experiences.  

Initially, it is noted that the Veteran's service treatment and personnel records are missing and are presumed to have been destroyed by fire at the National Personal Records Center (NPRC) in 1973.  The RO has undertaken exhaustive, unsuccessful attempts to obtain copies of his service records from various sources but has been unable to confirm with particularity his alleged stressors.  The evidence of record showed that the Veteran was a company clerk assigned to 808th Medical Air Evacuation Transport Squadron, and that he served in the European African Middle Eastern Theater from October 1943 to December 1944.  The Veteran does not claim nor does the evidence of record show that he engaged in combat with the enemy, nor was he awarded any medals or decorations denoting combat action.  

In May 2003, the RO denied the Veteran's claim for PTSD on the basis that his alleged stressors could not be confirmed, and that he was not shown to have served in combat.  

However, effective July 12, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f), in part, as follows:  

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

To date, the RO has not addressed the Veteran's claim in light of the amended regulations.  

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Concerning the alleged stressors, while the Veteran's self-described history that he flew several evacuation missions as a helper can not be confirmed through official channels, it is not unreasonable to assume that he observed many severely injured servicemen as a member of the medical evacuation unit.  Therefore, the Board concedes the stressor of having observed wounded and maimed soldiers.  

VA outpatient notes showed that the Veteran has been seen for psychiatric problems on several occasions from 1999 to the present, and includes a diagnosis of PTSD.  However, none of the reports include a description of the Veteran's stressors, other than to note that he has flashbacks and nightmares, and no psychological tests were conducted.  Additionally, the providers did not include any discussion or analysis of the Veteran's symptoms or the basis for the diagnosis reached.  

Part of VA's duty to assist under the Veterans Claims Assistance Act (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service.  38 C.F.R. § 3.159(c)(4) (2010).  

In this case, the Veteran has never been examined by VA to determine the nature and etiology of his current psychiatric problems.  Therefore, one must be provided to him.  Id; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The Veteran should be afforded a VA psychiatric examination to determine whether he has PTSD which is related to service.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  Any appropriate psychological tests deemed necessary should be administered.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD and, if so, whether it is at least as likely as not that the Veteran's symptoms are related to the claimed in-service stressors.  If the examiner is only able to theorize or speculate as to this matter, he or she should so state.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  After the requested development has been completed, the AMC should readjudicate the merits of the claim in light of the amended regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

